SORONDO, Judge
(specially concurring)
The defendant did not renew his motion to strike the juror in question immediately before the jury was sworn. Consequently, I agree that the judgment and sentence of the lower court should be affirmed. Mitchell v. State, 620 So.2d 1008 (Fla.1993); Milstein v. Mutual Security Life, Ins. Co., 705 So.2d 689 (Fla. 3d DCA 1998). Because the issue was not preserved for appellate review, I do not believe it is necessary to address the substantive issue presented. Accordingly, I concur in result only.